Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the Amendment filed on 01/24/2022.
Claims 1-18 and 21-22 are under examination. Claims 19-20 have been cancelled.


Allowable Subject Matter
Claims 17-18 are allowed.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 20200201531 A1), Britt et al. (US 2016/0195859 A1) and Lebeau et al. (US 2011/0184730 A1).
Regarding claim 1, Leung et al. discloses A computer-implemented method comprising: detecting an activation of a networked device, the activation initiating an operation of the network device [par. 0009, “remotely turning on a smart stove… These confirmation touch gestures may serve to confirm the settings are intended by a user and minimizes the chance of activating these settings by accident”]; obtaining a hazard score corresponding to a degree of hazard associated with the networked device [par. 0014, “Particular settings of network-enabled devices may have the potential of damaging the network-enabled device, damaging other property, causing harm to people, or causing other disruption. As an example and not by way of limitation, turning off a smart outlet that is connected to a running computer may cause potential damage to the computer or lead to an unrecoverable loss of data”, par. 0018, “determining a measure of potential damage to the network-enabled device”]; determining an activation confidence score corresponding to the activation of the networked device, the activation confidence score indicating a likelihood that the detected activation is an intended activation [par. 0015, “remotely configuring a network-enabled door lock to open may require a confirmation touch gesture to prevent accidental unlocking of an entry door when location data of the user indicates that the location of the computing device is beyond a pre-determined proximity to the smart lock mechanism. For example, if a smart lock is on the front door of a user's home and the user is several miles away at work, then disabling the smart lock may require a confirmation touch gesture. On the other hand, if the user is within a few feet of the user's front door then disabling the smart lock may not require a confirmation touch gesture, i.e., the smart lock may be disabled using a relatively simple input such as contact with a GUI button”, par. 0016, “the user's habits may be identified, for example using machine learning algorithms, and those habits may be used to set requirements for a confirmation touch gesture. For example, if a user rarely or never turns on a TV at 6 pm then a confirmation touch gesture may be required to turn on the TV at that time, unless a user's specific preferences indicate otherwise”];
Leung et al. does not explicitly disclose determining, based at least in part on the hazard score and the activation confidence score, an adjusted activation confidence score; determining that the adjusted activation confidence score exceeds a threshold; and initiating a deactivation of the networked device in response to the determining that the adjusted confidence score exceeds the threshold.
However Britt et al. teaches determining, based at least in part on the hazard score and the activation confidence score, an adjusted activation confidence score; determining that the adjusted activation confidence score exceeds a threshold; and initiating a deactivation of the networked device in response to the determining that the adjusted confidence score exceeds the threshold [claim 1, “the IoT device comprising a sensor to measure a local condition affected by a local device in a user's home, the local device being potentially hazardous if accidentally left on, the IoT device communicating one or more measurements of the local condition to the IoT hub over the wireless communication channel; control logic on the IoT hub to receive the one or more measurements of the local condition from the sensor and to evaluate the one or more measurements to determine whether the local device has been accidentally left on, the control logic to general a signal to turn off the local device in response to a determination that the local device has been accidentally left on”, claim 2, “the control logic determines that the local device has been accidentally left on if the temperature is above a first specified threshold for longer than a specified amount of time”]; 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Britt et al. into the teaching of Leung et al. with the motivation to general a signal to turn off the local device in response to a determination that the local device has been accidentally left on as taught by Britt et al. [Britt et al.: abs.].
They do not explicitly disclose the activation confidence score being a numerical value.
However Lebeau et al. teaches the activation confidence score being a numerical value [par. 0034, “an ambiguity value may be determined for each action, where the ambiguity value represents a likelihood that the user intended the action. For example, ambiguity values of thirty 128a, ten 128b, ten 128c, ten 128d, zero 128e, and ten 128f may be determined for the actions 124a-f, respectively. A high ambiguity value may represent a high confidence of probability that a user intended the associated action”, par. 0056].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lebeauet al. into the teaching of Leung et al. and Britt et al. with the motivation such that a high value may represent a high confidence of probability that a user intended the associated action as taught by Lebeau et al. [Lebeau et al.: par. 0034].
Regarding claim 2, the rejection of claim 1 is incorporated.
Leung et al. further discloses the activation confidence score is based at least in part on the profile activation data [par. 0016, “the user's habits may be identified, for example using machine learning algorithms, and those habits may be used to set requirements for a confirmation touch gesture. For example, if a user rarely or never turns on a TV at 6 pm then a confirmation touch gesture may be required to turn on the TV at that time, unless a user's specific preferences indicate otherwise”].
Britt et al. further discloses obtaining profile activation data corresponding to one or more activations of the networked device by a user [par. 0098, “One embodiment of the invention collects user behavior data related to each user's interaction with the various IoT devices and responsively provides targeted content updates uniquely tailored to the interests of each user”, par. 0100, “Information related to each of these activities may be collected via the user behavior data collection logic 1200 to generate a user profile for each user”, par. 0101, “user behavior data is also collected directly from the IoT Service 120 or one of the External Services 1120-1122”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Britt et al. into the teaching of Leung et al. with the motivation to general a signal to turn off the local device in response to a determination that the local device has been accidentally left on as taught by Britt et al. [Britt et al.: ].
Regarding claim 3, the rejection of claim 2 is incorporated.
Leung et al. further discloses obtaining present activation data; and wherein the activation confidence score is based at least in part on a degree of difference between the profile activation data and the present activation data [par. 0015, “remotely configuring a network-enabled door lock to open may require a confirmation touch gesture to prevent accidental unlocking of an entry door when location data of the user indicates that the location of the computing device is beyond a pre-determined proximity to the smart lock mechanism. For example, if a smart lock is on the front door of a user's home and the user is several miles away at work, then disabling the smart lock may require a confirmation touch gesture. On the other hand, if the user is within a few feet of the user's front door then disabling the smart lock may not require a confirmation touch gesture, i.e., the smart lock may be disabled using a relatively simple input such as contact with a GUI button”, par. 0016, “the user's habits may be identified, for example using machine learning algorithms, and those habits may be used to set requirements for a confirmation touch gesture. For example, if a user rarely or never turns on a TV at 6 pm then a confirmation touch gesture may be required to turn on the TV at that time, unless a user's specific preferences indicate otherwise”].
Regarding claim 4, the rejection of claim 3 is incorporated.
Leung et al. further discloses the present activation data indicates a manual activation [par. 0011, “computing device 100 and network-enabled devices 202-212 may include antennae and one or more low-power and high-power radios for various types of network connections, e.g.,… BLUETOOTH, BLUETOOTH LOW ENERGY (BLE), near-field communication (NFC),...” (local directly communication), par. 0015]; and wherein the profile activation data indicates a network-based activation [par. 0011, “As illustrated in the example of FIG. 2, examples of network-enabled devices may include a smart lock mechanism 202, smart thermostat 204, smart refrigerator 206, smart-security system 208, smart television (TV) 210, or smart lights 212. In particular embodiments, computing device 100 and network-enabled devices 202-212 may include antennae and one or more low-power and high-power radios for various types of network connections”, par. 0016, “the user's habits may be identified, for example using machine learning algorithms, and those habits may be used to set requirements for a confirmation touch gesture. For example, if a user rarely or never turns on a TV at 6 pm then a confirmation touch gesture may be required to turn on the TV at that time, unless a user's specific preferences indicate otherwise”].
Regarding claim 7, the rejection of claim 1 is incorporated.
Leung et al. further discloses obtaining one or more specifications of the networked device; and wherein obtaining the hazard score comprises generating the hazard score based at least in part on the one or more specifications [par. 0018, “one of the criteria of the confirmation touch gesture may be based on a context of the network-enabled device... the context of the network-enabled device may include determining a measure of potential damage to the network-enabled device, one or more users, or a device coupled to the network-enabled device if the one or more settings are activated. As an example and not by way of limitation, the measure of potential damage may be based on the size of the network-enabled device, the weight of the network-enabled device, the amount of motion of the network-enabled device if the one or more settings are activated, or an amount of heat generated by the network-enabled device if the one or more settings are activated. For example, a network-enabled oven may require a confirmation touch gesture to set a temperature above approximately 450.degree. F. The measure of potential damage may be based on an amount of sound or light emitted by the network-enabled device if the setting is activated”].
Regarding claim 9, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 10, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 11, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 20200201531 A1), Britt et al. (US 2016/0195859 A1) and Lebeau et al. (US 2011/0184730 A1) as applied to claims 1-4, 7, 9-12 and 15 above, and further in view Verdejo et al. (US 2018/0082122 A1).
Regarding claim 5, the rejection of claim 1 is incorporated.
Leung et al. further discloses obtaining historical activation data corresponding to at least one historical activation of the networked device [par. 0016, “the user's habits may be identified, for example using machine learning algorithms, and those habits may be used to set requirements for a confirmation touch gesture. For example, if a user rarely or never turns on a TV at 6 pm then a confirmation touch gesture may be required to turn on the TV at that time, unless a user's specific preferences indicate otherwise”].
They do not explicitly discloses  wherein determining the activation confidence score comprises calculating a sum of weighted criterion scores corresponding to the historical activation data.
However, Verdejo et al. teaches determining the activation confidence score comprises calculating a sum of weighted criterion scores corresponding to the historical activation data [par. 0066, “analytics system 205 may use a mathematical formula to determine a combined score based on a result of the matching analysis, a result of the association analysis, and/or based on one or more confidence scores previously determined, such as confidence scores determined for the event or for other events (e.g., where previous confidence scores are averaged or weighted when combined).”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Verdejo et al. into the teaching of Leung et al., Britt et al. and Lebeau et al. with the motivation to o determine a combined score based on a result of the matching analysis for the event as taught by Verdejo et al. [Verdejo et al.: par. 0095].
Regarding claim 13, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 20200201531 A1), Britt et al. (US 2016/0195859 A1), Lebeau et al. (US 2011/0184730 A1) and Verdejo et al. (US 2018/0082122 A1) as applied to claims 5 and 13 above, and further in view of Aylward et al. (US 2021/0021680 A1).
Regarding claim 6, the rejection of claim 5 is incorporated.
Leung et al. and Britt et al. discloses the historical activation data.
They do not explicitly disclose the historical activation data indicates that a historical activation was an unintended activation.
However Aylward et al. teaches the historical activation data indicates that a historical activation was an unintended activation [par. 0052, “Said devices may be intelligent enough to gather data to sense how they are being used. These are devices that are configured or are configurable to build a profile of normal and abnormal usage behaviors”, par. 0021, “A sensor may determine an object setting or a usage of a servo drive of the object (e.g. for opening a window or adjusting a seat)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Aylward et al. into the teaching of Leung et al., Britt et al., Lebeau et al. and Verdejo et al. with the motivation to get a detailed insight on a kind of abnormal usage as taught by Aylward et al. [Aylward et al.: par. 0019].
 Regarding claim 14, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 20200201531 A1), Britt et al. (US 2016/0195859 A1) and Lebeau et al. (US 2011/0184730 A1) as applied to claims 1-4, 7, 9-12 and 15 above, and further in view of Fetters et al. (US 11,075,933 B1).
Regarding claim 8, the rejection of claim 1 is incorporated.
Leung et al. further discloses obtaining user feedback in response to initiating the deactivation [par. 0009, “a confirmation touch gesture may be used when user changes a particular settings that may require confirmation (e.g. remotely turning on a smart stove, turning off a smart fridge)”]; obtaining historical activation data [par. 0016, “the user's habits may be identified, for example using machine learning algorithms, and those habits may be used to set requirements for a confirmation touch gesture. For example, if a user rarely or never turns on a TV at 6 pm then a confirmation touch gesture may be required to turn on the TV at that time, unless a user's specific preferences indicate otherwise”].
They do not explicitly disclose updating historical activation data based on the user feedback.
However Fetters et al. teaches updating historical behavior data based on the user feedback [abs, “The method may include generating a tensor model based on a set of user information within a temporal period. The tensor model may include a behavioral profile associated with a user of a set of users”, col. 9, lines 23-30, “incorporating user feedback into the learning model for the detection of abnormal behaviors to account for the behavioral drifts”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Fetters et al. into the teaching of Leung et al., Britt et al., and Lebeau et al. to updating historical activation data based on the user feedback with the motivation for the detection of abnormal behaviors to account for the behavioral drifts as taught by Fetters et al. [Fetters et al.: col. 9, lines 23-30].
 Regarding claim 16, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 01/24/2022, with respect to rejection under 35 USC § 103 for claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20210243595 A1		Use Of Geolocation To Improve Security While Protecting Privacy
US 20170155703 A1		INTERNET OF THINGS (IoT) PLATFORM AND APPLICATION FRAMEWORK
US 20010007058 A1		Remote control for extracorporeal blood processing machines
US 20100257490 A1		Preventing Unintentional Activation And/Or Input In An Electronic Device
US 20200249752 A1		GESTURE BASED USER INTERFACES, APPARATUSES AND SYSTEMS USING EYE TRACKING, HEAD TRACKING, HAND TRACKING, FACIAL EXPRESSIONS AND OTHER USER ACTIONS
US 20180249069 A1		MANAGING CAMERA USAGE WITH WARNINGS AND/OR DISABLEMENT
US 20150189377 A1		METHODS AND SYSTEMS FOR ADJUSTING USER INPUT INTERACTION TYPES BASED ON THE LEVEL OF ENGAGEMENT OF A USER
US 5923516 A			Apparatus for protecting electrical and electronic equipment and associated method

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431